Citation Nr: 1325847	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The case has subsequently been transferred to the RO in Baltimore, Maryland.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before the Board in his July 2011 substantive appeal.  In September 2011, the Veteran submitted a waiver of 30-day period on appeal to the Board.  The Veteran requested that his case be immediately forwarded to the Board.  While the case is in remand status, the AMC/RO should clarify with the Veteran whether he still wants a hearing before the Board.

If the Veteran no longer wants a hearing or does not respond to the AMC/RO hearing clarification letter, the Board finds that further development should be undertaken before this case can be adjudicated by the Board.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

Here, the evidence shows competent evidence of a current disability.  See Walter Reed Sleep Study dated in August 2002.  The evidence also shows that his current sleep apnea diagnosis may be associated with service.  See Dr. P. letter dated in June 2010; see also, Veteran's statement dated in June 2010; see also, Veteran's spouse's statement dated in June 2010.  The Board acknowledges that Dr. P. described how she observed symptoms of sleep apnea in the Veteran from the year 2000 to 2008 in the June 2010 letter.  Despite this, she did not provide an opinion linking any current diagnosis to the Veteran's military service.  The Board finds that there is insufficient medical evidence to make a decision on the claim and that a VA examination with a medical opinion is needed.  

While the case is in remand status, the Veteran should be asked to provide private treatment records pertaining to his claim or information so that the Board can obtain any recent private treatment records on his behalf.

Accordingly, the case is REMANDED for the following action:

1. Send a letter asking the Veteran if he would like a hearing before the Board.  Ask the Veteran to respond prior to 30 days from receipt of the letter.  If the Veteran responds that he desires a hearing before the Board, a hearing should be scheduled and the remaining directives below should be disregarded.  If the Veteran responds that he does not desire a hearing or if he does not respond within 30 days, proceed with the directives below.

2. If the Veteran does not desire a hearing or does not respond to the hearing clarification letter within 30 days, send the Veteran a letter asking him to identify any additional medical treatment he has received for his claimed disability.  Thereafter, take appropriate steps to secure any medical treatment records so identified that are not already of record.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2012).  

3. If the Veteran does not desire a hearing or does not respond to the hearing clarification letter within 30 days and after paragraph 2 have been completed, schedule the Veteran for an appropriate VA medical examination regarding his obstructive sleep apnea disorder.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  Upon review of the record, and after performing all tests necessary, the examiner should indicate if the Veteran has a current diagnosis of obstructive sleep apnea or any other sleep disorder.  If so, the examiner should provide an opinion with supporting rationale as to whether it is as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's active duty military service.  

The examiner's attention is directed to the Veteran's statements that he would fall asleep at inappropriate times during the day since the 1980's.  The examiner's attention is also directed to the Veteran's spouse's statement that she witnessed the Veteran stop breathing during the night.  The examiner's attention is also directed to the June 2010 letter by Dr. P. who witnessed the Veteran falling asleep during meetings, in the car or at his desk in a matter of seconds.  (All three letters are tabbed with blue sticky notes).

A report containing the Veteran's test results and the examiner's findings should be prepared and associated with the Veteran's VA claims folder.  

An explanation for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, review the Veteran's entire record, and readjudicate his service-connection claim.  If the claim is denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Continued on next page.) 





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



